     Case 2:20-cv-01587-GGG-KWR Document 132 Filed 06/02/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  SWIFTSHIPS SHIPBUILDERS, L.L.C., ET                              CIVIL ACTION
  AL.
  VERSUS                                                           NO:     20-1587
  SBN V FNBC LLC, ET AL.                                           SECTION: “T” (4)
                                             ORDER
        Before the Court is Defendants’ Motion to Compel Depositions (R. Doc. 104) filed by

Defendants SBN V FNBC LLC (“Lender”) and Summit Investment Management LLC

(collectively “SBN Parties”) seeking an order compelling the depositions of the Rule 30(b)(6)

representatives of Swiftships, LLC, Swiftships Shipbuilders, LLC, Swiftships Group, Inc., and

Swift Group, LLC (collectively “Swiftships Entities”), ICS Nett, Inc. and ICS Nett, Limited

(collectively “ICS Entities”), BOT, LLC (“BOT”), and the depositions of Khurram Shah, Shehraze

Shah, and Jeffrey Leleux, individually, and in his capacity as the independent administrator of the

Succession of Calvin Leleux (collectively, the “Individual Parties”). Plaintiffs Swiftships, LLC;

Swiftships Shipbuilders, LLC; Swift Group, LLC; and Swiftships Group, Inc. oppose the motion.

R. Doc. 121. There is no opposition from the ICS Entities, BOT, Khurram Shah, Shehraze Shah,

and Jeffrey Leleux. This motion was set for submission on May 26, 2021 and heard on the briefs.

   I.      Background

        On June 1, 2020, Plaintiffs filed this action for declaratory judgment pursuant to the Ship

Mortgages Act. R. Doc. 1. Plaintiffs own a shipyard that produces assets for the U.S. Military. Id.

        Beginning in March of 2017, First NBC Bank of Commerce (“FNBC”) made a series of

loans to Swiftships, Shipbuilders, ICS Nett, BOT, and Shehraze Shah (collectively, the

“Borrowers”) in an approximate amount of $60 million dollars, to facilitate their continuing
     Case 2:20-cv-01587-GGG-KWR Document 132 Filed 06/02/21 Page 2 of 7




operations, with each loan in the series being represented by a promissory note of varying amount,

each being executed over the course of a period of years, and certain loans personally guaranteed

by Swiftships, Shipbuilders, ICS Nett, ICS Limited, Swiftships Group, BOT, Khurram Shah,

Shehraze Shah, Calvin Leleux , and Jeffrey Leleux (the “Guarantors”). Id.

       In April 2017, FNBC closed and Federal Deposit Insurance Corporation (“FDIC”) was

named receiver. Id. Defendant SBN entered into a loan sale agreement in October of 2017 by

which it purchased a pool of loans from the FDIC that included the loans FNBC had made to

Borrowers. Id.

       On June 5, 2018, Plaintiffs and SBN executed an instrument entitled “Forbearance and

Settlement Agreement” under the terms of which the parties compromised the claims of SBN to

the sum of $13,250,000.00, which Borrowers agreed to pay in installments. Id. Thereafter, on June

20, 2019; October 21, 2019; and January 17, 2020, Plaintiffs and SBN executed three amendments

to the FSA. Id.

       Borrowers are military contractors building vessels to serve the vital interests of the United

States. Id. Borrowers receive “milestone” payments pursuant to certain military contracts upon

inspection of Borrower’s work by Army and Navy officers stationed at Borrowers’ premises

(“Milestone Payments”). Id.

       In mid-March 2020, an outbreak of the virus designated Covid-19 became an

unprecedented viral pandemic in the United States (the “Covid-19 Pandemic”). Id. As a

consequence of the Covid-19 Pandemic, and the resulting governmental response, the Army and

Navy officers who perform inspections of the Borrowers’ work were not permitted by the United

States to remain at Borrowers’ premises and were recalled to Washington, D.C. Id. As a result,

inspections and resultant Milestone Payments were halted. Id.



                                                 2
      Case 2:20-cv-01587-GGG-KWR Document 132 Filed 06/02/21 Page 3 of 7




       As such, in early March of 2020, Borrowers commenced discussions with SBN, advising

of its temporary business interruption and requested that its payments to SBN be suspended during

the pandemic pursuant to a proposed fourth alleged FSA. Id. Plaintiffs contend that in light of this

predicament Defendants’ representative, Michael Furlong, verbally agreed to suspend payments.

Id.

       On April 3, 2020, Plaintiffs sent an email inquiring whether there would be a suspension

of payments to Michael Furlong, the officer at SBN who allegedly agreed to the suspension. Id.

SBN did not respond to this email, and instead, on April 7, 2020, forwarded to Borrowers a Notice

of Default and Reservation of Rights (“Notice of Default”) signed by Michael Furlong, as

representative of Defendant SBN. Id.

       When Plaintiffs called to inquire about the Notice of Default Furlong allegedly told

Plaintiffs it was “nothing to worry about,” that the Notice of Default was “just routine operating

procedure,” and that the Borrowers should “disregard it.” Id. Still, when Plaintiffs offered to pay

off the entire balance due to SBN pursuant to the Third Amendment to the FSA, SBN rejected the

payment and Furlong advised a bigger undisclosed amount was being requested. Id.

       Plaintiffs contend Furlong’s correspondence, and other emails, demonstrate SBN’s implicit

written agreement to a suspension of payments during the Covid-19 Pandemic. Id. Plaintiffs also

contend that the verbal agreement to suspend payments that occurred during a conference call was

explicit. Id. As such, Plaintiffs seek an injunction to prevent, inter alia, foreclosure on the ship

subject to a preferred ship mortgage, which has since been dismissed as this is not an in rem action.

See R. Docs. 1, 87. Plaintiffs contend that the Covid-19 Pandemic constitutes a force majeure or

fortuitous event that entitle Plaintiffs to suspend performance on a temporary basis. Id. Plaintiffs




                                                 3
     Case 2:20-cv-01587-GGG-KWR Document 132 Filed 06/02/21 Page 4 of 7




also contend that the Covid-19 Pandemic has rendered their ability to perform their obligations

under the contract temporarily impossible. Id.

       The Defendants contend that the Plaintiffs failed to pay the payment that was due on March

31, 2020, under the Third Amendment to the Forbearance Agreement, and unless the Plaintiffs

cured the payment default within ten (10) days of the notice, the forbearance would terminate and

the full amount of the indebtedness owed in connection with the Loans would become immediately

due and payable. R. Doc. 71-1, p. 4.

       Defendants contend that any alleged verbal agreement to extend the payment terms or

otherwise modify the Forbearance Agreement is unenforceable as a matter of law under the

Louisiana Credit Agreement Statute (“LCAS”). R. Doc. 38. In addition, on September 18, 2020,

Lender filed its Counterclaim for breach of contract as a result of the Plaintiffs’ defaults in

connection with the Loans and requested judgment for amounts owed under the Loans and

recognition of Lender’s liens, mortgage, deed of trust, and security interests that secure the

payment and performance of Plaintiffs’ obligations under the Loans. R. Docs. 54-56.

       In connection with this motion, Defendants contend that they have vehemently been trying

to schedule depositions with both the various individual and entity Plaintiffs. R. Doc. 104, pp. 1-

2. Unfortunately, on April 24, 2021, the individual Plaintiffs’ and, at the time, co-counsel for the

entity Plaintiffs’ counsel, Nicholas LaRocca, died. R. Doc. 104, p. 2. Plaintiffs remaining counsel,

Stewart Peck, indicated a few days later that no depositions would occur until new counsel was

retained to replace LaRocca. Id.

       In that same conference, Plaintiffs also indicated that they would be filing a motion to

extend trial deadlines in light of LaRocca’s untimely death. Id. While the Court ultimately granted




                                                 4
     Case 2:20-cv-01587-GGG-KWR Document 132 Filed 06/02/21 Page 5 of 7




that motion, moving the trial date to August 30, 2021, the discovery deadline was not modified.

R. Doc. 124. As such, the discovery deadline is still set for June 17, 2021. R. Doc. 95.

         Defendants maintain that, while sympathetic to the death of Mr. LaRocca, they can no

longer allow further delays to the depositions in light of the trial deadlines. R. Doc. 104, p. 3.

Defendants also seek attorneys’ fees associated with the filing of this motion. Id.

         In opposition, the Swiftships entities state that the motion should be denied, and further

time should be provided to all the non-Swiftships entities time to secure replacement counsel. R.

Doc. 121. p. 121. Counsel for Swiftships also noted at the beginning of May that many of the

corporate representatives were in the Middle East to celebrate Eid and Ramadan with their

families. R. Doc. 121-1, p. 3. Plaintiffs seek the ruling on this motion be deferred until the ruling

on their motion to extend deadlines, which now has been decided. R. Doc. 121, p. 3.

   II.      Standard of Review

         Federal Rule of Civil Procedure (“Rule”) 30 governs the requirements for depositions by

oral examination, allowing a party to “depose any person, including a party, without leave of the

court” except in certain cases where the parties have not stipulated to the deposition and if the

deponent is confined in prison. Fed. R. Civ. P. 30(a)(1)-(2). Generally, notice for a deposition

requires that the party requesting deposition “give reasonable written notice to every other party....

stat[ing] the time and place of the deposition and, if known, the deponent's name and address.”

Fed. R. Civ. P. 30(b)(1).

         Rule 30(b)(6) “allows parties to obtain testimony from a corporation provided the party

describes with reasonable particularity with the matters for examination.” Woodward v. Lopinto,

CIV.A. No. 18-4236, 2020 WL 3960396, at *3 (E.D. La. July 13, 2020)(citing Fed. R. Civ. P.

30(b)(6)). Thereafter, the named organization “must then designate one or more officers, directors



                                                  5
     Case 2:20-cv-01587-GGG-KWR Document 132 Filed 06/02/21 Page 6 of 7




or managing agents, or designate other person who consent to testify on its behalf; and it may set

out the matters on which each person designated will testify.” Fed. R. Civ. P. 30(b)(6); Id.; see

also Brazos River Auth. V. GE Ionics, Inc., 469 F.3d 416, 433(5th Cir. 2006).

          Rule 37 provides that “[a] party seeking discovery may move for an order compelling an

answer, designation, production, or inspection.” Fed. R. Civ. P. 37(a)(3)(B). A motion may be

made if a deponent fails to answer a question or a corporation or other entity fails to make a

designation under Rule (30(b)(6). Fed. R. Civ. P. 37(a)(3)(B)(i)-(ii). In addition, to alleging that

the responding party has failed to properly cooperate with discovery, a motion to compel under

Rule 37(a) must also “included a certification that the movant has in good faith conferred or

attempted to confer with the person or party failing to make disclosure or discovery in an effort to

obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

   III.      Analysis

          Here, the Court extends condolences for the unexpected passing of Plaintiff’s counsel,

Nicholas LaRocca. From the opposition provided by the Swiftships entities it is clear to the Court,

however, that the battle is not about whether the depositions should happen, but when the

depositions should happen.

          First, the Court notes that the motion to extend deadlines and modify the scheduling order

was decided on May 21, 2021. R. Doc. 124. In that order, the Court pushed the trial date until

August 30, 2021. Id. The Court, however, did not modify the discovery deadline. Id. As such, the

discovery deadline remains June 17, 2021. Id. Moreover, while the Court is conscious of Plaintiffs’

religious traditions, both Eid and Ramadan have since ended. Finally, the Court notes that Mr.

LaRocca died now more than a month ago. Ample time has elapsed for Plaintiffs to secure new

counsel. In light of these considerations, the Court will compel the both the 30(b)(6) depositions



                                                  6
     Case 2:20-cv-01587-GGG-KWR Document 132 Filed 06/02/21 Page 7 of 7




and the depositions of the individual Plaintiffs. These depositions shall occur no later than June

10, 2021, one week before the discovery cutoff.

         The Court now considers the imposition of attorneys’ fees. Rule 37 provides when a motion

to compel is granted that the Court must award payment of expenses unless “. . .other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37 (a)(5)(A)(iii).

         Here, the Court finds the unexpected death of Mr. LaRocca qualifies as a circumstance that

renders the award unjust as it was out of the control of the Plaintiffs. The Court, therefore, declines

to award attorneys’ fees.

   IV.      Conclusion

         Accordingly,

         IT IS ORDERED that the Defendants’ Motion to Compel Depositions (R. Doc. 104) is

GRANTED IN PART and DENIED IN PART.

         IT IS FURTHER ORDERED that the motion is GRANTED to the extent that Swiftships

Entities, ICS Entities, BOT shall appear for their 30(b)(6) deposition no later than June 10, 2021.

         IT IS FURTHER ORDERED that the motion is GRANTED Khurram Shah, Shehraze

Shah, and Jeffrey Leleux shall appear for their individual depositions no later than June 10, 2021.

         IT IS FURTHER ORDERED that the motion is DENIED to the extent it seeks an award

of attorneys’ fees.

                                                 New Orleans, Louisiana, this 2nd day of June 2021.




                                                       KAREN WELLS ROBY
                                            CHIEF UNITED STATES MAGISTRATE JUDGE



                                                  7
